Citation Nr: 1415907	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-18 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon unemployability (TDIU) due exclusively to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Leo D. Dougherty, Claims Agent


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the Veteran's claims for entitlement to an increased rating for PTSD, and a TDIU due to the service-connected PTSD.  In November 2009, the Veteran filed a notice of disagreement (NOD).  In January 2011, the Veteran was furnished a Statement of the Case (SOC) that addressed the TDIU issue; and November 201, he was furnished a SOC that addressed the 50-percent rating for PTSD.  In November 2011, the Veteran filed a Substantive Appeal (VA Form 9).

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected PTSD.  In light of Rice, the Board may infer a claim for a TDIU due exclusively to the service-connected PTSD, because this is the underlying disability (for an increased rating) at issue in this appeal.  Thus, to the extent the Veteran wishes to pursue a claim for TDIU based on more than just the service-connected PTSD, the Veteran is invited to file such a claim at his local RO.

In a November 2011 statement, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for a heart condition.  Hence, this issue is not a part of the current appeal.

A review of the Veteran's electronics claims file (Virtual VA) does not reveal any further records pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain new VA examinations.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

The Veteran contends that his service-connected PTSD is worse than reflected by his current evaluation of 50 percent.  To this effect, the Veteran has stated that his symptoms are severe and cause great interference with social and occupational functioning.  The Veteran maintains that he is unable to work a job even on a part-time basis, as was the case with his last employment in 2007, due to his PTSD symptoms.  He also related at his December 2010 DRO hearing that he is extremely isolated and only leaves his home to go outside on few occasions.

The Board notes that the Veteran was provided with a VA examination in October 2009.  At the examination, the examiner noted that the Veteran had participated in individual therapy with good results.  However, it was noted that the Veteran did not regularly take his medication and engaged in alcohol abuse.  It was found that the Veteran had limited social support and tended to isolate.  The Veteran reported symptoms of intrusive recollections, psychological distress, avoidance, diminished interest, feeling detached, poor sleep, and hypervigilance.   The Veteran was diagnosed with PTSD with mild symptoms upon being given a psychometric assessment.  The Veteran was given a global assessment of functioning (GAF) score of 65, although it was noted that the examiner would have to speculate to differentiate the Veteran's effects from PTSD solely without the influence of alcohol.  The examiner found that there were signs and symptoms that were of a mild and transient nature that decrease work efficiency and ability to perform tasks only during periods of significant stress.

The Veteran was additionally provided with a VA examination in July 2010.  At that examination, the examiner noted that the Veteran had participated in individual therapy with good results and took medication.  A non-PTSD related symptom of depression was noted and occurred 2 to 3 times per month, lasting for a day to a week, and of mild severity.  The Veteran was noted to have sleep impairment.  The Veteran was diagnosed with PTSD.  The examiner attributed symptoms of hypervigilance to the PTSD and that alcohol abuse could exacerbate problems of sleep, concentration, anger, social detachment, and anhedonia.  The Veteran was given a GAF score of 58.  The examiner found that the Veteran's PTSD presents a reduced reliability and productivity due to symptoms.  This is particularly shown in irritability and anger in social relationships, detachment from children, and difficulty concentrating.  

Although the October 2009 and July 2010 VA examinations were adequate at the time, their contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2013).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The medical record has shown and the Veteran has reported worsening symptoms, including inability to maintain employment as a result of his PTSD and worsening social isolation.  Furthermore, the last VA examination of record is over four years old.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's PTSD.

Also, the claim for a TDIU due exclusively to the service-connected PTSD is considered to be inextricably intertwined with the claim for an increased rating for PTSD, as the evidence received in connection with the PTSD claim could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  This is particularly relevant because the Veteran does not currently meet the scheduler requirements for TDIU rating under 38 C.F.R. § 4.16(a), and he has based his inability to maintain gainful employment on his service-connected PTSD.  The Veteran has not previously been afforded a VA examination that adequately addresses the effects of the Veteran's service-connected PTSD on his employability, taking into account such facts as education and prior work experience.  As such, a VA TDIU examination should be provided, and the claim for a TDIU due to exclusively to the service-connected PTSD must be re-adjudicated, after the PTSD claim is re-adjudicated following the completion of the development requested on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his PTSD.  After the Veteran has signed the appropriate releases, the records that are properly identified, and not already on file, should be obtained and associated with the claims folder. All attempts to procure these records should documented in the claims file.  If the Agency of Original Jurisdiction (AOJ) cannot obtain the records properly identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment; and, that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2. After any additional evidence has been associated with the claims file, schedule the Veteran for a VA examination by a qualified physician to provide a current assessment of the severity of the Veteran's PTSD.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. All required testing must be performed.
		
The examiner should provide a full description of the effects of the service-connected PTSD on the Veteran's employment and daily life.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's PTSD renders him incapable of performing the mental and physical acts required for employment.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent evidence of record and sound medical principles, including the use of medical literature, which may reasonsble illuminate the medical analysis in the study of this case.

3. Thereafter, the RO/AMC shall schedule the Veteran for an appropriate VA examination to determine whether his service-connected disabilities, either alone or together, render him unable to secure or follow a substantially gainful occupation. The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination, and the examiner should indicate that the claims file was reviewed. All tests deemed necessary by the examiner must be performed, and all findings set forth in detail. 

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered either alone or together, to specifically include the medications required to treat each, render him unable to secure or follow a substantially gainful occupation.

The examiner must consider the Veteran's work history, level of education, and service-connected disabilities, but not his age or any non-service-connected disability. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. The examiner must provide a complete rationale for each opinion given.

4. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue of entitlement to an increased rating for PTSD, and entitlement to a TDIU due exclusively to the service-connected PTSD should be re-adjudicated.  This adjudication should take into consideration whether the requirements for referral to the Director of Compensation and Pension have been invoked under 38 C.F.R. § 4.16(b).

6.   If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


